Warren E. Burger: -- as soon as counsel are ready.
Kenneth M. Schwartz: Mr. Chief Justice and may it please the Court. In yesterday's session of the Court there were some questions propounded to counsel for the petitioner by Mr. Justice White. I'd like to address myself for a couple of moments to those questions and answers. One of the questions propounded to counsel was whether or not the remedies afforded the parties under the present posture of the law is reciprocal, and I can state that as it stands today the parties to the collective-bargaining agreement do have -- there is no disparity between the parties. All the Norris-LaGuardia Act does is prevent either the parties to get a judicial order against the other for conduct that they may find is to be an alleged violation of the Act. The Norris-LaGuardia Act does not prevent either party from getting a judicial order in order to enforce or require the other party to comply with them a provision in their agreement affording the opportunity for a voluntary adjustment of their proceedings.
Warren E. Burger: I'm not sure I track you on that counsel.
Kenneth M. Schwartz: Norris-LaGuardia simply prevents either the parties to the collective-bargaining agreement to get a judicial order from any court.
Warren E. Burger: Prevents them?
Kenneth M. Schwartz: Prevents them, they do that, yes. The only exception is, it does afford the parties an opportunity to go to a court to compel arbitration which is a matter set forth between the parties a voluntary method for them to adjust their disputes.
Byron R. White: But not to enforce the no-strike clause if it's violated by the Union?
Kenneth M. Schwartz: The no-strike clause in the contract --
Byron R. White: Does or does not the Norris-LaGuardia Act bar any court from enjoining a strike in violation of the no-strike clause while the arbitration goes on?
Kenneth M. Schwartz: It does bar federal courts from enjoining the action, yes.
Byron R. White: But why doesn't it bar the order to arbitration?
Kenneth M. Schwartz: Why does it not? The -- we have a situation in the collective-bargaining --
Byron R. White: Simply enforcing -- they're simply enforcing a term of the contract.
Kenneth M. Schwartz: They're enforcing a term of the contract but the parties have agreed upon a method of adjustment of their disputes. In their collective-bargaining agreement, if you had an injunction or temporary restraining order prior to the arbitration you have taken away from the parties the rights they have agreed upon and bargained for in their collective-bargaining agreement. They have bargained for and this Court said so in Steelworkers Trilogy. They have bargained for the expertise of an arbitrator. If they are permitted either party or both parties are permitted to go to courts when they have an argument or dispute under the collective-bargaining agreement, and the defect takes away any of the powers of the arbitrator may have in settling that dispute.
Byron R. White: Well, if they would -- they agreed on an arbitrator to settle the dispute, why does the Union strike?
Kenneth M. Schwartz: The strike situation is no different than the employer taking a -- himself violating the contract by say discharging some employees or by bringing in as he did in this case, bringing in a crew, none bargaining unit people into a store to do bargaining unit work. The Union at that time of course could not get an injunction to restrain them from doing that. They're irreparable injury that was referred to by counsel in regard to the strike activity of the Union. There's no different than the irreparable injury in so far as an individual his discharge is concerned, then the individual although the counsel says he can recover in damages, we say that in regard to a strike.T The company can respond in damages in regard that arbitrator finding it to be so. The idea being that the parties have bargained for a method of adjustment of their disputes. A strike is a violate -- may be a violation of the collective-bargaining agreement, it may not depending upon what the strike is for. Contrary to that, the employer can take actions in regard to demotions, promotions, subcontracting and all issues that the collective-bargaining agreement provides for they can violate it. Now, the Union certainly cannot come in because of Norris-LaGuardia and get an injunction and I'm not saying they should because the Union and employer have agreed upon a method of bargaining. In that bargain they have said, that we are going ahead and have our disputes resolve by an impartial arbitrator.
Byron R. White: And in the contract the Union has also said, we’ll not strike.
Kenneth M. Schwartz: Well, the employer had said for example he will not discharge employees without just cause. He has said he will not subcontract work. He has said as he did in this case that he will not bring in others not parties to the collective-bargaining agreement and perform their work as suppose to be confirmed by the bargaining agreement. These are alleged violations to the contract. Here, the employers alleged to violate the contract and the employers says, the Union has violated the contract by violating to no-strike clause.
Warren E. Burger: But aren't both parties better off if immediately from the occurring the arbitration process is invoked?
Kenneth M. Schwartz: Well, yes the party agreed --
Warren E. Burger: Of course the status quo remains as it is. They preserve the status quo and go ahead to arbitrate whatever issue it is, the Union's issue or the employer's issue.
Kenneth M. Schwartz: You say preserve the status quo, Mr. Chief Justice?
Warren E. Burger: Stay working and no lockout.
Kenneth M. Schwartz: Let's take a situation of a discharge. Are you saying that the status quo is that an individual stays on the job until the arbitration takes place?
Warren E. Burger: The status quo is effectively preserve is it not if he is guaranteed back pay?
Kenneth M. Schwartz: Oh! No. Not a bit, not anymore so than it would be in regard to the strike situation for the employer for the simple reason, you say he risk covers damages when he recovers back pay. That period of time that that individual has to feed his family, he has to wait until the arbitrator’s award comes out. What irreparable injury he has cannot be determined by me I don't know the status of his economic position. Most of our people today are -- have credit up to their ears and when they go ahead and don’t get pay while they've got problems. Now, what irreparable injury he may have, I don't know he may lose his house. He may not make his car payments and lose his car. It's very difficult to say any more so than the employer can recover in damages and they make the allegation that their damages are not sufficient and not adequate because they say that the damages cannot be satisfying them because of irreparable injury. I say the argument is the same on the other side of defense but both of the employer and Union have bargained for this, both of them have bargained for the fact that they'll submit it to arbitration. They have not bargained that they will go to court for it all and then they know they couldn't. Now, the very fact of the matter is this, both of the parties here rely upon the expertise of the arbitrator and the reason they do so is because of the federal labor policy recognizing is this Court did in Lincoln Mills and Steelwork Trilogy that it’s a different type of field. It's a type of field that courts do not have the expertise that is required in order to resolve his problem.
Warren E. Burger: (Voice Overlap) of no-strike clause, what's the value of administrate clause in the contract if the no-strike clause permits a strike on your theory?
Kenneth M. Schwartz: Well, I might point out to Mr. Chief Justice that there may be strikes in a shop or in a store that may not necessarily be a violation of the contract. For example we have those situations where employees may walk off the job because of unsafe conditions. That would not be a violation of the no-strike clause and the court has held so. We have situations where there may be an unfair labor practice.
Warren E. Burger: We don't have that here, do we?
Kenneth M. Schwartz: No, I'm responding to the questions you asked me about the strike situation but we do have these things that we have to take into consideration. We have a situation where the -- there's always an allegation it’s a violation of a contract if the employer brings in people to do work or subcontract work which is to be formed by contract by bargaining unit people. That is an erosion of the contract and it has the same effect in regard to irreparable injury as we have on the other side in defense in regard to the employer. I simply say to this Court that there is a remedy and to say there isn't a remedy isn't so because in Section 301 (b) expressly states that Section 301 confines for a lawsuit or damages can be given against the Union. Now, when counsel says he doesn't feel that that's an adequate remedy, we can only say that a Union -- a labor organization is no different from any other institution. They have to have a treasury the same way any other institution has and if they run into a situation where their treasury is depleted they’re pretty much out of business. So to say that is not adequate it may not be satisfactory. It may not be totally satisfactory to the employers because the employers may like the idea of having this injunctive relief. But that doesn't answer the question because if the employers felt that way and if based upon the Sinclair decision they felt that way strongly, from 1962 to the present time when this Court decided that the Sinclair case in Norris-LaGuardia was not repealed by the Section 301 was not intended by Congress to be repealed. It seems to me, it more or less was a mandate to the parties believing that the decision was wrong or that the law was wrong whatever it may be that the party should have gone to Congress and should have told Congress, we feel that Norris-LaGuardia should be repealed, It makes it very difficult for me to understand this because in the Sinclair case and in legislative history of the Sinclair case. We have Senator Taft -- the late Senator Taft was certainly was a man skilled in this field. When he came out of the Conference Committee on the Senate Floor he pointed out that the Section 301 did not prohibit all strikes. He pointed out that Section 301 did not repeal Norris-LaGuardia Act. He specifically said that the only two types of strike activities that would be illegal would be the secondary boycott strike and the jurisdictional strike. Those two aspects and those two strike activities were put in the Section 301 of the Act giving the National Labor Relations Board making it a mandatory injunction on the Board -- on the Board to go ahead and take those actions not to private litigants. If you recall in the legislative history, in the House Bill, there was a provision that make Section 301 -- Norris-LaGuardia not applicable to Section 301 cases. It was after it came out a committee that Congressman Hartley who also was the co-author of the Bill, pointed out specifically that this aspect of the Norris-LaGuardia Act was dropped in the Conference Committee. Now that appears to me and it was cited in the case and it was cited by the majority opinion in this case. If I were in the other side, I would take that as a mandate to me to get the Congress and have Congress change the law if they didn’t feel it was equitable. Now nothing has happened from 1962 to the present time, there has been no legislation in Congress in regard to this. There's no judicial determination which have warrant any reconsideration, the Sinclair aspect. And I think it's very, very important that we realize when counsel was asked yesterday. The question is to what status in regard to the business community was since Sinclair was enacted. Counsel pointed out that there's been very little activity as a matter of fact in the brief of amicus curiae AFL-CIO. They have a statistic from the U.S. Department of Labor where they show a 1961 which is prior to Sinclair. There 10.8% a man idle hours due to strikes during the term of a collective-bargaining agreement in 1961. In 1968, according to same bureau they show at 9.1% of the man hours idle during the term of a collective-bargaining agreement. This is not say that because of Sinclair there was reduction but I simply say that there is no real impact on the Sinclair decision on the business community which apparently from reading the briefs of amici and the petitioner makes it appear that there are some real reason for changing the posture of the law. So far as we can determine here that doesn't seem to be that reason as a matter of fact the parties in -- to collective-bargaining agreements have apparently found that this method of voluntary arbitration picking arbitrators with the expertise is a desired way along with the fact that the federal labor law has recognized the fact that arbitration is a matter for the experts in this particular feel because he run into also it’s a complexities in a contract. We run it to aspects of how many people are actually in the bargaining unit? Who should have overtime? Who shouldn't have overtime? What does the assignment all works? Are these breaches of the agreement? As a matter of fact even when we talk about a strike or a lockout. The arbitrator may have to determine whether in fact that strike was a breach of the collective-bargaining agreement. If we have a lockout, is it a question of a partial lockout or a complete lockout? We sometimes think in terms of a lockout meaning the entire plant is shutdown, nobody works but that isn’t necessarily so.
Warren E. Burger: So wouldn't it be helpful to total of industrial peace if in case of a lockout in violation of the contract, the Union could go into the federal courts and get an injunction against that lockout?
Kenneth M. Schwartz: If we would do that Your Honor and we are talking about when you say lockout, I assume that you're talking about partial lockout as well as any other type of lockout, then I could mention that to you very simply by pointing out the difference.
Warren E. Burger: All lockouts that are prohibited by the contract whatever they maybe?
Kenneth M. Schwartz: Well, there we have again exactly what I was referring to just on your own comment Mr. Chief Justice, if you say accordance to the contract whatever they are. This Court has said that the person who can best determine whether or not it is a violation of that contract is the arbitrator. It is because he works with that -- in that field day and night. He becomes the expert in the field. The courts have said time and time again that the type of economy and the type of labor management relations requires some sort of expert. And admittedly, this Court has said that the courts do not have that expertise. So, it isn't just a question --
Potter Stewart: Oh! I don't understand. I understand your argument --
Kenneth M. Schwartz: Alright --
Potter Stewart: -- with respect to damage suits under Section 301 which I understood you to concede are permissible certainly --
Kenneth M. Schwartz: Yes.
Potter Stewart: -- if the court has held so wouldn't the -- any court be face with exactly the same sort of problems that you're telling us are so impossible and so inappropriate for court decision? In a damage suit, you'd have exactly the same kind of issues. It will be decided by court and or a jury wouldn't you?
Kenneth M. Schwartz: Well, that is true. But the -- in all the cases some Lincoln Mills, Iron, and for the Steelworks Trilogy, this Court has spoken in respect -- they were make into distinction and talking about arbitrators and putting it in a great weight upon the arbitrator’s decision as oppose to the courts and they were talking in terms of injunctive relief primarily when we go back to the fact where the individual comes in with an allegation in the form of an affidavit and asking for an ex parte order in making the allegations that this is agreed to the collective-bargaining agreement and that's the end of it. Whereas the actual fact of the matter is it requires -- it may require an arbitrator to decide and the court doesn’t really have the time. If these cases were open to the courts, there'd be no use for arbitrators anymore because by the time the parties come into the court and get their injunctive relief there is really nothing for the arbitrator to decide. Because we found time and time again that where the injunctive relief was issued by a court there really wasn't any problem for the arbitrator at that particular time. In so far as determine damages in a 301 suit there is no questions that the court has to take the evidence very much the same of the arbitrator. But we're talking about matters relating to the expertise of the arbitrator and deferring to arbitration as such. It seems to me that this Court has said from Lincoln Mills and Iron, down that they deferred to the arbitrators and the Steelworks Trilogy makes it very clear.
Byron R. White: What about referring to the arbitrator disputes over a breach for the no-strike clause?
Kenneth M. Schwartz: Well, that's fine and the arbitrator can assess damages.
Byron R. White: Isn't that -- wouldn't that be covered by the normal arbitration clause?
Kenneth M. Schwartz: Yes, it is.
Byron R. White: And if the Union --
Kenneth M. Schwartz: In this case incidentally has been referred to arbitration --
Byron R. White: If the Union strikes allegedly in violation of the no-strike clause it goes to the arbitrator.
Kenneth M. Schwartz: That's correct, sir.
Byron R. White: And what is the arbitrator to do about it?
Kenneth M. Schwartz: The arbitrator can assess damages, he can do anything.
Byron R. White: So the courts don't get in at all?
Kenneth M. Schwartz: That's right.
Byron R. White: Except for the confirmation of the award.
Kenneth M. Schwartz: It's a little -- it seems to me that when parties have agreed upon the set scope of conduct, and they violate and they have agreed in the collective-bargaining agreement that any dispute under the collective-bargaining agreement goes to arbitration. That's exactly what it means. Now, if in fact the strike is a violation of the collective-bargaining agreement the parties, the employer can and did in this case make a motion to compel arbitration that motion is granted. Now, the fact of the matter is that is what we bargained for, we did not bargain for any type of status quo situation and the Norris-LaGuardia makes it -- the Act makes it very clear that Section 301 in the matter of collective-bargaining in Section 301 (b) speaks in terms of damages. Now, I'm sure without knowing that counsel --
Byron R. White: What if the Union strikes and the issue goes to the arbitrator right away assuming an arbitrator was available right away?
Kenneth M. Schwartz: That does happen by the way, the Longshoremen have --
Byron R. White: But can arbitrator -- can the arbitrator issue an injunction?
Kenneth M. Schwartz: Arbitrator issued an injunction?
Byron R. White: And they ordered -- can his award say that Union to go back to work?
Kenneth M. Schwartz: His award can say that and if the Union fails to put his man back to work, the employer can go to the court for conformation of the award.
Byron R. White: You -- do you agree that the Norris-LaGuardia Act does not bar an injunction in enforcing an arbitrator’s award?
Kenneth M. Schwartz: I conceded that in my brief sir.
Warren E. Burger: What's the difference then?
Kenneth M. Schwartz: Oh! The difference is that in the arbitrator's award the parties have bargained for the arbitration. The parties normally in the arbitration clause provide for the fact that the arbitrator's award shall be a final and binding award. If after they have gone to the procedure --
Warren E. Burger: I wasn't talking about the mechanics of it I'm familiar with the mechanics. What's the difference in principle?
Kenneth M. Schwartz: One is before the fact and one is after the fact. The matter of the --
Warren E. Burger: Can the Union go into District Court and get a directive whatever you might call it to arbitrate?
Kenneth M. Schwartz: Certainly, to compel arbitration. They've done it many times.
Warren E. Burger: And the employer can do the same thing?
Kenneth M. Schwartz: Yes sir, they've done it many times.
Warren E. Burger: But how do you distinguish the power to get invoke the authority of the federal court to compel one clause of the contract but not another?
Kenneth M. Schwartz: The --
Warren E. Burger: It's a specific performance equitable enforcement isn't it whenever you invoke it?
Kenneth M. Schwartz: Yes, it is.
Warren E. Burger: What's the difference between a mandate for specific performance of the no-strike clause and a mandate for the specific performance of the arbitration clause, in principle now, in legal principle?
Kenneth M. Schwartz: Let me se whether I understand it Mr. Chief Justice. What is the difference between the mandates for specific performance?
Warren E. Burger: What's the difference in the power of a federal court sitting as a court of equity to invoke the extra ordinary equitable remedy to command one or the other or both of the parties to arbitrate and the command to fulfill some other clause of the contracts specifically by specific performance decree?
Kenneth M. Schwartz: The -- in Section 301, of course the federal courts do have jurisdiction and the dispute between a parties and collective-bargaining agreement. The parties have agreed by contract to go to a form being the arbitration voluntarily. Parties have infused to do that. The court actually can and does compel arbitration, compel the parties to comply with the provisions of the collective-bargaining agreement which says they have agreed upon a form of adjustment which is quite different from enjoining the parties from doing something else. The difference being and as I thought I mentioned previously that the Norris-LaGuardia Act does not prevent the parties from going to federal court to seek compliance with their agreement to arbitrate when it does prevent the parties going to federal court to have the federal courts in effect require them to take certain conduct under their collective-bargaining agreement -- comply with conditions of that. That is expressly set out in the Norris-LaGuardia Act where it says that there can be no federal District Court can issue an injunction against certain activities. This is not one of those activities expressed in Norris-LaGuardia and so I think there is a difference. I think the federal court doesn't have the power because of Norris-LaGuardia as oppose to what we find here in Section 301 in regard the motion to compel arbitration. Does that answer your question Mr. Chief Justice?
Warren E. Burger: Well, I want to have your analysis.[Laughter Attempt]
Hugo L. Black: Let's assume you would say that probably that's the way Congress in intended that?
Kenneth M. Schwartz: This is what -- this is the way I understand it and that the way the law and the way the courts --
Hugo L. Black: And that it might be bad but it was the act of the Congress that at least in some field ought to be above us.
Kenneth M. Schwartz: That is my position Mr. Justice Black that it's just a matter of -- if there is going to be a change in the statute where the statute is clear and not ambiguous. It seems to me that that change has to be performed by Congress and not by judicial legislation so called. And in this particular instance, as I say I recognize the fact that this Court can change its opinions in regard to cases. I recognize the fact that they are not necessarily bound by stare decisis, but it is my feeling that Sinclair was an expression by this Court. Not in regard to a policy change of a matter left opened by Congress. It seem to me that what the Court said in Sinclair what they are deferring to Congress and that is that have been clearly set forth by the intent of Congress that they're saying to the parties that if this has to be changed then it maybe an inequity and may be changed. The place to get it is not in the courtroom but to get it from Congress. Congress has failed to act in this matter and therefore it seems that there is no other answer but that without Congress acting, we must take the intent of Congress applied to law and say, that’s where we stand today.
Potter Stewart: Except that this case involves not Sinclair directly does it but rather the situation that the court dealt with in the Avco case?
Kenneth M. Schwartz: I don't believe so.
Potter Stewart: This was a case -- no, I'll make premise on this.
Kenneth M. Schwartz: I'm sorry.
Potter Stewart: I understood that this was originally brought in the state court and then moved to the federal court.
Kenneth M. Schwartz: That's correct.
Potter Stewart: And that in the federal court, the order previously granted by the state court was set aside if I'm not mistaken about it?
Kenneth M. Schwartz: No, it was not sir. The federal court read its own injunction federal District Court and that was the court I appealed to Circuit Court and the Circuit Court reversed on the basis of Sinclair.
Potter Stewart: Well, I know the Court of Appeals did on the basis of Sinclair just as the Court of Appeals for the Sixth Circuit had to decide of the Avco case on the basis of Sinclair.
Kenneth M. Schwartz: Right.
Potter Stewart: But in this Court, in this Court we left the question open --
Kenneth M. Schwartz: That's correct.
Potter Stewart: -- with respect to a removed case, did we not?
Kenneth M. Schwartz: That's correct sir.
Potter Stewart: And I think the last footnote of the court's opinion.
Kenneth M. Schwartz: I think footnote 4 is the reason we're here.
Potter Stewart: Yes.
Kenneth M. Schwartz: And I --
Potter Stewart: So, it's not as so this had all been decided in Sinclair?
Kenneth M. Schwartz: Oh! I think the principle to decide was Sinclair.
Potter Stewart: Well, I know you submitted to attach then but it's not all that are in bound the stare decisis. We have in fact left the question open with respect to removed cases in the Avco opinion, didn’t we?
Kenneth M. Schwartz: Well, the way I understand it, I may have understood or think correctly Mr. Justice Stewart, but in the Avco case, all the Avco case just cited was a matter of procedure when a case is removed to the federal court from a state court and there is no remand. We had remand before, but at that point it took care of that problem and all I did is established in my opinion a method of federal labor law but isn’t a matter of forum shopping anymore. Once you go into state court and it's removed you applied the federal labor law which you should have applied in the state as well but because Norris-LaGuardia did not speak to the state we had a different situation when a case is filed in the state as oppose in federal law. But the principle can't be any different if in Sinclair as this Court found the Congress expressly set forth its intent unambiguous then the Avco doesn’t have anything to do with it. The fact that the remedy may be different because this Court happened to see fit, to find an Avco that there would be no remand. It seems that under those circumstances the principle -- underlying principle in Sinclair is no different because if the intent of Congress is so expressed that Congress must do something to change the law then I don't see where Avco is a matter of procedure affects it at all. I never did quite understand the footnote there from the system.
Potter Stewart: Or really all Avco held was that issue remove, that was a removable case --
Kenneth M. Schwartz: I think.
Potter Stewart: Period. That was the holding in Avco.
Kenneth M. Schwartz: Yes, but what I mean I didn't understand the impact that Avco might have in regard to Sinclair other than the fact as we did here. We removed the case from the state court to federal court and they could --
Potter Stewart: Yes and it couldn't be remanded back to the state court that's what Avco holds?
Kenneth M. Schwartz: That's right. And that's all --
Potter Stewart: Maybe beyond that in Avco, in the Avco it so happened that the federal District Court set aside the order for use to be granted by the state court. It wasn't clear on the record why the court had done so. The Court of Appeals for the Sixth Circuit as I remember in the Avco case had held yes it was -- now the property didn't so but it was required to do so by the Norris-LaGuardia Act and that's the question that we left opened and decided the court left open in deciding the Avco case here, am I wrong about that?
Kenneth M. Schwartz: No, you're correct. As a matter of fact when counsel for the petitioner was arguing in this case, it sounded as if he was not concerned with Sinclair but he’s unhappy with Avco. And as a matter of fact, in his reply brief it seems to me that he’s unhappy with the entire arbitration proceeding because in citing this one case from we’re talking about picking arbitration counsel points out that the -- while the contract hold for 72 hours and then a 12-hour decision he said, well, my god it took four days for hearing. Well, how long it would take if you went to court, and then the fact that there was a decision in December, the only way that they have a decision in December if the parties agreed. So, I simply say that by pointing to that particular case in the same quick the arbitrations are not the answer. I don't agree because in the Longshoremen when you have a dispute on the dock, they have a provision in their contract where the arbitrary comes right down to the dock right there. It says, go back to work and that's the end of it. So there is an answer to these things and people with the expertise in labor and management can bargain for that. And I failed to see and where the situation has changed from 1962 to today as I mentioned previously, I can find no legislative history, no legislate act, incidentally legislative history in 1962 as the same legislative history we have today. So, under those circumstances, absent anything else it seems to me that the Sinclair case should not be reversed and I think that’s it. Thank you, Your Honor.
Warren E. Burger: Thank you Mr. Schwartz. Mr. McLaughlin, you have about three minutes left.
Joseph M. Mclaughlin: Mr. Chief Justice and may it please the Court. In the very brief time remaining to me, I'd like to make two or three points. First of all, with reference to the statements and the contentions that have been made on account of the failure of Congress to act following the decision of this Court in Sinclair and also with respect to the idea that Sinclair is some kind of a stare decisis impact. I would like to direct the Court’s attention to decision of this Court which is not cited in any of the briefs. We didn't cover this point Helvering versus Hallock this case is to be found in 309 U.S. 106. The decision in the case was offered by Mr. Justice Frankfurter joined in by Mr. Justice Black, Mr. Justice Douglas, Mr. Justice Stone, Mr. Justice Reed, and Mr. Justice Murphy. On page 118 of the Official Report and if the Court will indulge me, I would just like to read three or four sentences. This case involved a situation where there had been three different decisions of this Court with respect to a tax matter and the Court was faced with the question as to whether it should further proliferate these decisions or whether it should just take the three decisions that come on before and in fact overturn them. “Our real problem, therefore, is to determine whether we are to adhere to a harmonizing principle in the construction of 302 (c), or whether we are to multiply gossamer distinctions between the present cases and the three earlier cases.” Now, skipping Your Honor, “We recognize that stare decisis embodies an important social policy. It represents an element of continuity in and law and it’s rooted in the psychologic need to satisfy reasonable expectations. But stare decisis is a principle policy and not a mechanical formula of adherence to the latest decision, however recent and questionable, where such adherence involves collision with a prior doctrine more embracing in its scope, intrinsically sounder and verified by experience.” Skipping now for one more sentence to what would be page 121 of the Official Reporter. “This Court, unlike the House of Lords, has from the beginning rejected the doctrine of disability and self-correction. Whatever else may be said about want to congressional action to modify by legislation the result from the St. Louis Trust cases, it will hardly be urged that the reason was Congressional approval of these distinctions” and then the Court goes on.
John M. Harlan II: What's the full citation? Could you give it to us?
Joseph M. Mclaughlin: Yes, Your Honor. Helvering versus Hallock it’s to be found at -- in the Official Reporter as I said at 309 U.S. 106.
John M. Harlan II: 309?
Joseph M. Mclaughlin: Pardon me sir?
John M. Harlan II: 309 or 301?
Joseph M. Mclaughlin: 309. Now, also I would like to direct the Court’s attention the decision of Girouard versus United States 328 U.S. 61. The first case I cited I believe was a 1940 case. This is a 1946 case. This involved a matter arising under the Immigration and Nationality Act. The opinion in that case written by Mr. Justice Douglas joined in by Mr. Justice Black, Mr. Justice Murphy, Mr. Justice Rutledge and Mr. Justice Burger. One sentence from that case if I might please once again a prior --
John M. Harlan II: What is that citation issue?
Joseph M. Mclaughlin: 321 U.S. 61 Your Honor. One sentence, “It is, at best, treacherous to find in congressional silence alone the adoption of a controlling rule of law.” Now, I see that my time is up and so I can't make some of the other points I'd like to make but suffice it to say that the only remedy that’s going to effectuate the policy of Section 301 is going to be the availability of the injunction against the strike in breach of contract. Thank you, Your Honors.
Warren E. Burger: Thank you Mr. McLaughlin.
Joseph M. Mclaughlin: Oh! One thing Your Honors if I might, I apologize. I will direct your attention with respect to this idea about equality to Section 2 on page 3 of our reply brief. We have covered this so called imbalance situation and I would ask you to read it with some care. Thank you.
Warren E. Burger: Thank you. Thank you Mr. Schwartz for your submission. The case is submitted.